                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

RONALD ANTHONY ANTONIELLO                                                         PETITIONER
ADC #165855

v.                              Case No. 5:19-cv-00003-KGB-JTK

WENDY KELLEY, Director of
Arkansas Department of Correction                                                RESPONDENT

                                               ORDER

       The Court has received the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome Kearney (Dkt. No. 18). Plaintiff Ronald Anthony Antoniello filed

an objection to the Proposed Findings and Recommendations (Dkt. No. 19). After a review of the

Proposed Findings and Recommendations and Mr. Antoniello’s objection, as well as a de novo

review of the record, the Court adopts the Proposed Findings and Recommendations in their

entirety as this Court’s findings in all respects (Dkt. No. 18).

       Mr. Antoniello raises three objections (Dkt. No. 19); however, each objection restates a

claim that Mr. Antoniello made in his brief in support of federal habeas corpus relief (Dkt. No. 2)

or in his motion to stay habeas proceedings (Dkt. No. 12). Judge Kearney properly addressed each

of these claims in the Proposed Findings and Recommendations (Dkt. No. 18). The Court has

adopted Judge Kearney’s analysis and reasoning as its own; the Court will not repeat that analysis

with respect to Mr. Antoniello’s objections.

       For these reasons, the Court adopts the Proposed Findings and Recommendations as its

findings in all respects. The Court dismisses with prejudice Mr. Antoniello’s claims. The Court

denies as moot Mr. Antoniello’s motion to stay habeas proceedings and motion for status (Dkt.

Nos. 12, 20).
       It is therefore ordered that:

       1.      The Court adopts in their entirety the Proposed Findings and Recommendations

submitted by United States Magistrate Judge Jerome Kearney (Dkt. No. 18);

       2.      The Court denies Mr. Swift’s 28 U.S.C. § 2254 petition for writ of habeas corpus

and dismisses with prejudice this case;

       3.      The Court declines to issue a certificate of appealability, see 28 U.S.C. §2253(c)(1)-

(2); Rule 11(a), Rules Governing § 2254 Cases in United States District Courts;

       4.      The Court denies as moot Mr. Swift’s motion to stay habeas proceedings (Dkt. No.

12); and

       5. The Court denies as moot Mr. Swift’s motion for status (Dkt. No. 20).

       It is so ordered this 27th day of January, 2020.



                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
